DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: although art is known which discloses a tag writing apparatus, the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a wireless-tag writing apparatus that writes tag information to a wireless tag, comprising:
a communication interface that receives tag information to be written to the wireless tag, the tag information including a first bit string to which a plurality of bit strings is coupled, the first bit string including a second bit string indicating a unique serial number;
a memory that stores, in advance, a predetermined binary value included in the first bit string and a predetermined condition regarding the number of predetermined binary values included in the first bit string; and
a processor configured to count, in the first bit string of the tag information to be written received via the communication interface, the number of bits indicating the predetermined binary value stored in the memory, determine, in accordance with the counted number of bits, the second bit string such that the number of bits indicating the predetermined binary value of all bits of the first bit string satisfies the predetermined condition stored in the memory, and issue tag information including the first bit string that includes the determined second bit string, and
write the issued tag information including the first bit string to the wireless tag;
regarding claim 9, a wireless-tag reading apparatus, comprising:
a reader that reads tag information written to a wireless tag, the tag information including a first bit string in which the number of bits indicating a predetermined binary value of all bits of the first bit string to be written satisfies a predetermined condition, the first bit string including a second bit string indicating a unique serial number of the first bit string, the second bit string being determined in accordance with the number of bits indicating the predetermined binary value of the bits of the first bit string;
a memory that stores the predetermined binary value and the predetermined condition; and
a processor configured to count, in the first bit string of the tag information read by the reader, the number of bits indicating the predetermined binary value stored in the memory, and determine, where the counted number of bits fails to satisfy the predetermined condition stored in the memory, that the tag information read from the wireless tag is invalid; and
regarding claim 10, a wireless-tag writing method for a wireless-tag writing apparatus that writes tag information to a wireless tag, comprising:
receiving, via a communication interface, tag information to be written to the wireless tag, the tag information including a first bit string to which a plurality of bit strings is coupled, the first bit string including a second bit string indicating a unique serial number;
storing, in a memory in advance, a predetermined binary value included in the first bit string and a predetermined condition regarding the number of predetermined binary values included in the first bit string;
counting, in the first bit string of the tag information to be written received via the communication interface, the number of bits indicating the predetermined binary value stored in the memory;
determining, in accordance with the counted number of bits, the second bit string such that the number of bits indicating the predetermined binary value of all bits of the first bit string satisfies the predetermined condition stored in the memory, and issuing tag information including the first bit string that includes the determined second bit string; and
writing the issued tag information including the first bit string to the wireless tag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishigaki et al. (US 2007/0226145) teach a method for accessing information on object having tag, local server, ONS proxy, program, tag creation method, device having tag writer, tag, and program for controlling device having tag writer.
Subramanian et al (US 2007/0126556) teach a printed radio frequency identification (RFID) tag using tags-talk-first protocol.
Akiyama et al. (US 2007/0069860) teach an IC tag, IC tag system, and method of executing command of the IC tag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 09, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876